18-51827-pjs   Doc 36   Filed 04/16/19   Entered 04/16/19 18:03:40   Page 1 of 21
18-51827-pjs   Doc 36   Filed 04/16/19   Entered 04/16/19 18:03:40   Page 2 of 21
18-51827-pjs   Doc 36   Filed 04/16/19   Entered 04/16/19 18:03:40   Page 3 of 21
18-51827-pjs   Doc 36   Filed 04/16/19   Entered 04/16/19 18:03:40   Page 4 of 21
18-51827-pjs   Doc 36   Filed 04/16/19   Entered 04/16/19 18:03:40   Page 5 of 21
18-51827-pjs   Doc 36   Filed 04/16/19   Entered 04/16/19 18:03:40   Page 6 of 21
18-51827-pjs   Doc 36   Filed 04/16/19   Entered 04/16/19 18:03:40   Page 7 of 21
18-51827-pjs   Doc 36   Filed 04/16/19   Entered 04/16/19 18:03:40   Page 8 of 21
18-51827-pjs   Doc 36   Filed 04/16/19   Entered 04/16/19 18:03:40   Page 9 of 21
18-51827-pjs   Doc 36   Filed 04/16/19   Entered 04/16/19 18:03:40   Page 10 of 21
18-51827-pjs   Doc 36   Filed 04/16/19   Entered 04/16/19 18:03:40   Page 11 of 21
18-51827-pjs   Doc 36   Filed 04/16/19   Entered 04/16/19 18:03:40   Page 12 of 21
18-51827-pjs   Doc 36   Filed 04/16/19   Entered 04/16/19 18:03:40   Page 13 of 21
18-51827-pjs   Doc 36   Filed 04/16/19   Entered 04/16/19 18:03:40   Page 14 of 21
18-51827-pjs   Doc 36   Filed 04/16/19   Entered 04/16/19 18:03:40   Page 15 of 21
18-51827-pjs   Doc 36   Filed 04/16/19   Entered 04/16/19 18:03:40   Page 16 of 21
18-51827-pjs   Doc 36   Filed 04/16/19   Entered 04/16/19 18:03:40   Page 17 of 21
18-51827-pjs   Doc 36   Filed 04/16/19   Entered 04/16/19 18:03:40   Page 18 of 21
18-51827-pjs   Doc 36   Filed 04/16/19   Entered 04/16/19 18:03:40   Page 19 of 21
18-51827-pjs   Doc 36   Filed 04/16/19   Entered 04/16/19 18:03:40   Page 20 of 21
18-51827-pjs   Doc 36   Filed 04/16/19   Entered 04/16/19 18:03:40   Page 21 of 21
